Citation Nr: 0033281	
Decision Date: 12/20/00    Archive Date: 12/28/00

DOCKET NO.  97-20 081	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a rating in excess of 20 percent for varicose 
veins of the right lower extremity.  

ATTORNEY FOR THE BOARD

G. A. Wasik, Counsel


INTRODUCTION

The veteran served on active duty from February 1947 to 
November 1966.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO).  In August 1996, the RO 
denied the veteran's claims of entitlement to increased 
ratings for post-operative varicose veins of the right leg, 
for post-operative hemorrhoids and for a post-operative right 
inguinal hernia.  The veteran appealed only the denial of the 
increased rating for his varicose veins of the right leg.  

The issue on appeal was originally before the Board in June 
1998 at which time it was remanded.  


REMAND

As noted above, the issue on appeal was originally before the 
Board in June 1998.  It was noted at that time that the 
rating criteria used to evaluate varicose veins had been 
revised in January 1998 and that the RO had not considered 
the veteran's claim under the new criteria.  Additionally, it 
was pointed out that the veteran had not been afforded a 
formal rating examination for a number of years.  The Board 
remanded the claim back to the RO, directing that the veteran 
be scheduled for a VA examination of the varicose veins at 
which the examiner was to specifically address the presence 
or absence of certain symptoms/manifestations as specified in 
the remand (see paragraph number 3, pages 3 and 4 of the June 
1998 remand).  

The August 1999 and May 2000 VA examinations reflect that the 
examiner did not address all of the matters raised by the 
Board.  For example, while noting that the varicose veins 
involved the saphenous veins, the size of the varicosities of 
the long saphenous vein was not reported.  The examiner also 
did not comment on the presence or absence of marked 
distortion and/or sacculation or whether there was 
involvement both above and below the knee.  Although the RO 
determined that the August 1999 VA examination did not comply 
with the Board's remand instructions and returned that 
examination for further clarification, the May 2000 
examination did not correct all of the deficiencies.  

Where the remand orders of the Board are not complied with, 
the Board errs as a matter of law when it fails to ensure 
compliance, and a further remand of the case will be 
mandated.  See Stegall v. West, 11 Vet. App. 268 (1998).  

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED for the following development:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

2.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for his right leg 
varicose veins since June 1998.  After 
securing any necessary release, the RO 
should obtain these records.  In any 
event, the RO must obtain any relevant VA 
records since June 1998.  

3.  The veteran claims file should 
veteran should be afforded a VA 
peripheral vascular examination to 
determine the status and manifestations 
of his right leg varicose veins.  The 
claims folder and a separate copy of this 
remand must be made available to the 
examiner, the review of which should be 
acknowledged in the examination report.  
The examiner must report all findings and 
should also specifically address the 
following as pertains to the varicose 
veins of the right leg only: (1) Do the 
varicose veins involve the superficial 
veins above and below the knee, or just 
below the knee; (2) is any involvement of 
the long saphenous from one to two 
centimeters in diameter or is it over two 
centimeters in diameter; (3) do the 
varicose veins demonstrate marked 
distortion; (4) do the varicose veins 
demonstrate sacculation; (5) is there any 
edema due to the varicose veins, as 
opposed to any heart disease, and, if so, 
would it be classified as persistent or 
intermittent; (6) is there currently 
evidence of eczema; (7) is there 
currently evidence of ulceration and, if 
so, would it be characterized as 
intermittent or persistent; and (8) is 
there subcutaneous induration.  Inasmuch 
as an ultrasound in April 2000 was noted 
to show no evidence of deep vein 
thrombosis, the examiner should comment 
on whether there currently is any 
secondary involvement of the deep 
circulation, and if necessary perform any 
indicated tests (such as Perthe's or 
Trendelenburg's tests). 

5.  Thereafter, the RO ensure that the 
examiner answered the Board's questions, 
and if he/she didn't, the examination 
report should be returned for revision.  
See Stegall v. West, 11 Vet. App. 268 
(1998).  

6.  The claim should then be 
readjudicated.  The RO should consider 
both the old and new rating criteria for 
varicose veins, documenting consideration 
of both criteria, and assign a rating 
under the criteria most favorable to the 
veteran.  If the benefit sought is not 
granted, a supplemental statement of the 
case should be issued that contains the 
complete rating criteria for varicose 
veins, old and new, with time to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 2000) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court.  See M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	JANE E. SHARP 
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



